Order unanimously modified in accordance with the memorandum and as modified affirmed, without costs of this appeal to any party. Memorandum: Considering the entire trust agreement we find that it was the intention of the donor at the time of its creation to provide for payment from the interest and principal thereof for her maintenance and well-being during her lifetime, and after death for her funeral and incident burial expense. Any indebtedness remaining unpaid which had been incurred for her proper care and well-being including the balance due in the sum of $6,600 for the reasonable value of the service rendered by the Couny of Monroe should be charged to the principal of the trust. (Appeal by Evelyn L. Moore, as administratrix, from an order of Monroe Special Term judicially settling the account of the Genesee Valley Union Trust Company as trustee, and construction of the trust agreement.) Present — Bastow, J. P., Goldman, MeClusky, Henry and Noonan, JJ.